UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4113


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

COREY DWAYNE MOODY,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (5:13-cr-00065-F-1)


Submitted:   September 23, 2014           Decided:   October 3, 2014


Before NIEMEYER, KING, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant. Thomas G. Walker, United States Attorney, Jennifer P.
May-Parker, Phillip A. Rubin, Assistant United States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Corey       Dwayne    Moody     appeals      his     110-month          sentence

imposed pursuant to his guilty plea to possession of a firearm

by a convicted felon.            On appeal, he challenges the calculation

of his Sentencing Guidelines range, arguing that a four-level

upward adjustment for possession of the firearm in connection

with    another    felony     was   improperly         applied    pursuant           to   U.S.

Sentencing       Guidelines       Manual        § 2K2.1(b)(6)(B)          (2013).           We

affirm.

            In reviewing the district court’s application of the

Sentencing Guidelines, we review its legal conclusions de novo

and its factual findings for clear error.                          United States v.

Strieper, 666 F.3d 288, 292 (4th Cir. 2012).                            An enhancement

under     USSG    § 2K2.1(b)(6)(B)         is     appropriate        when       a     firearm

possessed by a defendant “facilitated, or had the potential of

facilitating,       another      felony     offense.”            USSG     § 2K2.1         cmt.

n.14(A).     The purpose of Section 2K2.1(b)(6) is “to punish more

severely a defendant who commits a separate felony offense that

is   rendered     more    dangerous        by    the   presence      of     a       firearm.”

United States v. Jenkins, 566 F.3d 160, 164 (4th Cir. 2009)

(internal quotation marks omitted).

            The    requirement       that       the    firearm    be     possessed        “in

connection with” another felony “is satisfied if the firearm had

some    purpose    or    effect     with    respect      to    the      other       offense,

                                            2
including    if      the   firearm        was       present    for     protection       or    to

embolden the actor.”            United States v. McKenzie-Gude, 671 F.3d
452, 463-64 (4th Cir. 2011) (internal quotation marks omitted).

However, “the requirement is not satisfied if the firearm was

present due to mere accident or coincidence.”                          Jenkins, 566 F.3d

at   163   (internal       quotation       marks       omitted).         The      Guidelines

commentary specifically provides that a defendant possesses a

firearm in connection with another felony “in the case of a drug

trafficking       offense     in    which       a     firearm     is    found     in    close

proximity     to     drugs,     drug       manufacturing          materials,       or       drug

paraphernalia . . . because the presence of the firearm has the

potential       of     facilitating             [the        drug-trafficking]           felony

offense.”    USSG § 2K2.1 cmt. n.14(B).

            Moody      argues      that    the       enhancement       was   improper        for

several reasons: (1) the marijuana possessed at the time of the

search was for personal use, and thus, his drug offense was only

a    misdemeanor      under     state      law;       (2)     there    was   no    evidence

establishing         proximity       in     time        between        any     prior        drug

trafficking and the possession of the firearm; and (3) Moody

presented a credible explanation for the presence of the gun.

We   conclude      that    Moody’s        arguments         are   contradicted         by    the

record and that the district court did not err in determining

that the enhancement should apply.



                                                3
            First,       Moody   admitted         to     selling      marijuana,       and    an

officer testified at sentencing to five controlled buys from

Moody’s    residence        prior   to    execution           of   the   search       warrant.

Further, § 2K2.1 does not require that the defendant be found

engaged     in    drug      trafficking       at        the    time      the   firearm       is

recovered.        Second, the presentence report (“PSR”) states that

the controlled buys continued until the day before the firearm

was seized, and Moody stated that he had obtained the firearm “a

few days prior” to the search.                     As such, there was sufficient

evidence    of    a    temporal     proximity           between     possession         of    the

firearm and drug trafficking.                 See United States v. Terry, 916
F.2d 157,    162    (4th     Cir.    1990)          (holding      that     a     defendant

intending to challenge the PSR has an affirmative duty to make a

showing that the information is unreliable, and articulate the

reasons     why       the   facts       contained         therein        are       untrue     or

inaccurate).       Finally, Moody’s argument that he obtained the gun

for protection against an erratic person in the neighborhood

does not render the enhancement erroneous, as a drug trafficker

would have a specific and enhanced need for protection.                                      See

Jenkins, 566 F.3d at 162.

            The record establishes that the firearm was located in

the same closet as packaged-for-sale marijuana and was easily

accessible.       Moody admitted to both possessing the firearm and

to     selling    marijuana      out     of       his     residence.           The     firearm

                                              4
therefore had the tendency to facilitate Moody’s drug sales by

offering him protection and emboldening him to use his residence

for   drug   trafficking.   See   USSG   § 2K2.1    cmt.   n.14(B).   The

district court thus properly found sufficient evidence of drug

dealing and a sufficient nexus between the firearm and Moody’s

drug activities.    Accordingly, we affirm.        We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                 AFFIRMED




                                   5